DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17-36 have been interpreted as claims 19-38.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/227,116 in view of Jang et al (US 20220031068 A1).

The claims map to each other as follows:
Instant application
Co-pending application 17/227,116
Claim 1:
1. A system for identifying an article worn by a user in an environment, said system comprising: 


a) a manipulated user device having at least one camera; 
b) a pose estimation module for estimating a pose of said manipulated user device in said environment; 
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera; 




e) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating an anatomically valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly worn by said user.
Claim 1:
1. A system for identifying an article presented by a user in an environment and conditionally displaying an assigned content to said user, said system comprising: 

a) a manipulated user device having at least one camera; 
b) a pose estimation module for estimating a pose of said manipulated user device in said environment; 








d) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating a valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly presented by said user; 

e) a rights verification module in communication with said image recognition 
Claim 18
Claim 1
Claim 29
Claim 1


The claims of the copending Application No. 17/227,116 do not disclose 
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera;
However, Jang discloses
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera (Jang [0243], “In the guiding operation G2, a guide-line 214 or guiding words may be displayed on the virtual output 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim of the co-pending application with Jang to provide a user with instructions to properly hold an article of interest. This would have been done to ensure that the article of interest is properly captured and accordingly processed without errors.
Claims 18 and 29 of the instant application are rejected similar to claim 1 of the instant application for reciting similar subject matter.
Claims 1-17 are rejected for depending from claim 1.
Claims 19-28 are rejected for depending from claim 18.
Claims 30-36 are rejected for depending from claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 20220031068 A1) in view of Wei et al (US 20180365750 A1).
Regarding claim 1, Jang discloses a system for identifying an article worn by a user in an environment (Jang [0049], “system according to the present disclosure may perform virtual fitting. The virtual fitting may include matching another clothing with a specific clothing the user is currently wearing (identifying an article worn by a user in an environment).”), said system comprising: 
a) a manipulated user device having at least one camera (Jang [0049], “The clothing treating apparatus images the user using a camera … The user may indicate the clothing worn on the user via hand motion or voice (user manipulated device with a camera).”); 
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera (Jang [0243], “In the guiding operation G2, a guide-line 214 or guiding words may be displayed on the virtual output interface 210 to guide the user to be located at an optimal location where the imaging unit 220 images the clothing A for registration of the clothing.”); 
d) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with a database of images of articles to obtain a recognized article (Jang [0056], “The clothing treating apparatus (comprising an image recognition module) may identify whether the user rotates the body or only the accessory using a motion camera (in communication with a camera).” [0057], “may register the (3D user profile comprising an estimated pose of an article worn) using the camera … Further, the clothing treating apparatus according to the present disclosure may recommend clothes suitable for the 3D profile among currently stored clothing (best match with a database of images of articles to obtain a recognized article).”);
e) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating an anatomically valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly worn by said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom, the augmented computing unit 230 (comprising a spatial computation module that recognizes a bottom worn by a user and spatially matches it with another bottom; the recognition of the user wearing a bottom also suggests that the item was recognized as being worn in a valid manner with a proper pose; a pose of the user manipulated device is also understood because the pose of the device would also dictate whether the image has been capture properly) may recommend bottom information about the bottom owned by the user (jeans, blue skirt, three-quarter length pants, yam based pans) based on the matching level in the stored clothing information”).
Jang does not disclose
b) a pose estimation module for estimating a pose of said manipulated user device in said environment;
However, Wei discloses

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor for estimating a pose of the device in Jang. This would have been done to enable a user to take images at different orientations and thereby generating a variety of views when virtually trying on items of interest.
Regarding claim 2, Jang in view of Wei discloses the system of claim 1, wherein said user guidance module displays a fiducial feature to said user on said manipulated user device for placing said article worn by said user in a presentation pose in a field of view of said at least one camera (Jang [0243], “a guide-line 214 or guiding words may be displayed on the virtual output interface 210 to guide the user to be located at an optimal location where the imaging unit 220 images the clothing A for registration of the clothing (guide-line/a fiducial feature to said user on said manipulated user device for placing said article worn by said user in a presentation pose in a field of view of said at least one camera).”).
Regarding claim 3, Jang in view of Wei discloses the system of claim 2, wherein said at least one camera comprises a front camera and a back camera, and wherein said fiducial feature is displayed in a field of view of said front camera (Jang [0243], “a guide-line 214 or guiding words may be displayed on the virtual output interface 210 (fiducial feature is displayed on a display/in a field of view of said front camera; a field of view of a front camera is interpreted as the view on a display of the device; see, for example, fig. 7)”; Wei [0080], “an (smartphone interpreted as comprising a front and a back camera))”).
Regarding claim 4, Jang in view of Wei discloses the system of claim 2, wherein said at least one camera comprises a front camera and a back camera, and wherein said fiducial feature is displayed in a field of view of said back camera (Jang [0243], “a guide-line 214 or guiding words may be displayed on the virtual output interface 210 (fiducial feature is displayed on a display)”; Wei [0080], “an application hosted on the device 330 (e.g., an app stored on a smartphone (smartphone interpreted as comprising a front and a back camera))”; [0086], “the images of the user 332 (e.g., captured by a camera that is included in the device … FIG. 4 illustrates an example image 410 (e.g., an RGB image) of the user 332 (interpreted as an image captured by a back camera and displayed in a field of view of the back camera)”; A combination of Jang and Wei is interpreted as reading on, “camera comprises a front camera and a back camera, and wherein said fiducial feature is displayed in a field of view of said back camera” The motivation to combine Jang and Wei further would have been to enable a user to utilize a smartphone device to take self-images as well as images of other persons utilizing the back camera and processing the data accordingly.).
Regarding claim 5, Jang in view of Wei discloses the system of claim 1, further comprising a user verification module that comprises said at least one camera, and wherein said user verification module uses a body part extracted by said image recognition module from said at least one camera image in verifying the identity of said user (Jang [0150], “an imaging unit 220 that images the user's body or the clothing possessed by the user”; [0153], “the imaging unit 220 (exemplary user verification module that comprises a camera) may also (verification module uses a body part extracted by image recognition module from camera image to verify the identity of a user).”).
Regarding claim 6, Jang in view of Wei discloses the system of claim 5, wherein said body part is a face of said user (Jang [0153], “The imaging unit 220 may be configured to recognize the iris of each of a plurality of the users or to detect one of a face”).
Regarding claim 7, Jang in view of Wei discloses the system of claim 1, wherein said at least one camera comprises a front camera and a back camera, and wherein said at least one camera image comprises a front camera image and a back camera image (Jang [0243], “a guide-line 214 or guiding words may be displayed on the virtual output interface 210 (front camera image, see, for example, fig. 7)”; Wei [0080], “an application hosted on the device 330 (e.g., an app stored on a smartphone (smartphone interpreted as comprising a front and a back camera)”; [0086], “the images of the user 332 (e.g., captured by a camera that is included in the device … FIG. 4 illustrates an example image 410 (e.g., an RGB image) of the user 332 (back camera image)”).
Regarding claim 8, Jang in view of Wei discloses the system of claim 1, wherein said article pose estimate comprises article data selected from the group consisting of article position data and article orientation data (Jang [0057], “may register the user's 3D profile (3D user profile comprising an estimated pose of an article worn) using the camera” [0346], “Referring to (a) in FIG. 16, in the recommendation request receiving operation H1 … the user is wearing a beige viscose tennis skirt A37 (reads on article position data and article orientation data)”).
Regarding claim 9, Jang in view of Wei discloses the system of claim 1, wherein said image recognition module extracts body parts from said at least one camera image, and wherein said system further comprises an image processing module for determining body pose estimates of said body parts (Jang [0042], “The output means may move the corresponding image according to the user's pose (determining body pose estimates of body parts).”; [0234], “the contour estimating unit 231 may grasp a position of each of an elbow joint P3 and a wrist joint P4 based on the movement of the arm and may grasp a position of each of a hip joint P5, a knee joint P6, and an ankle P7 (extracting body parts)”).
Regarding claim 10, The system of claim 9, wherein said body pose estimates comprise an article-associated body pose estimate of at least one anatomical feature spatially associated with said recognized article, and wherein said spatial computation module estimates said anatomically valid spatial relationship using said article-associated body pose estimate (Jang  [0211], “the imaging unit 220 may recognize the shape of the user and the clothing the user is … wearing at an accurate angle (an article-associated body pose estimate of at least one anatomical feature spatially associated with said recognized article; estimate anatomically valid spatial relationship using article-associated body pose estimate).”).
Regarding claim 11, Jang in view of Wei discloses the system of claim 1, further comprising an assigner module for assigning content to said user based on a context in which said recognized article is validly worn by said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom (validly worn item) … the augmented computing unit 230 (exemplary assigner module) may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual (assigning content to user based on a context in which said recognized article is validly worn by said user).”).
Regarding claim 12, Jang in view of Wei discloses the system of claim 11, wherein said content is selected from the group consisting of a music item, a video item, a game item, a video game content, a virtual content, an augmented content, a coupon, a promotion and a special offer (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (content is augmented content).”).
Regarding claim 13, Jang in view of Wei discloses the system of claim 11, wherein said recognized article is selected from the group consisting of a sneaker, a shoe, a hat, a jewelry, an adornment, an article of clothing and a wearable item (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (recognized article is a wearable clothing item).”).
Regarding claim 14, Jang in view of Wei discloses the system of claim 11, wherein said manipulated user device is an augmented reality device and said content comprises at least one virtual object displayed to said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting (augmented reality device displays virtual content).”).
Regarding claim 15, Jang in view of Wei discloses the system of claim 11, wherein said context comprises said environment in association with at least one local trigger event (Jang [0155], “clothing analyzing unit 234 that recognizes the material, color, shape, and type of the extracted clothing (recognition is interpreted as an equivalent of a local trigger event).”).
Regarding claim 16, Jang in view of Wei discloses the system of claim 15, wherein said at least one local trigger event is generated by a local item present in said environment (Jang [0155], “clothing analyzing unit 234 that recognizes the material, color, shape, and type of the extracted clothing (local trigger event generated by a local item present in the environment).”).
Regarding claim 17, Jang in view of Wei discloses the system of claim 15, further comprising a classification module for attaching a classification to said user, and wherein said assigner module assigns said content based on said classification (Jang [0055], “clothing treating apparatus recognizes both a specific user (classification module, classifying a user as a specific user) … the apparatus may recommend appropriate clothing for each of the specific user (assign content based on specific user classification)”).
Claim 18 recites a method which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 18.
Claim 17 recites a method which corresponds to the function performed by the system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 17.
Claim 18 recites a method which corresponds to the function performed by the system of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 18.
Claim 19 recites a method which corresponds to the function performed by the system of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the method of claim 19.
Claim 20 recites a method which corresponds to the function performed by the system of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the method of claim 20.
	Claim 21 recites a method which corresponds to the function performed by the system of claims 9 and 10 combined. As such, the mapping and rejection of claims 9 and 10 together above is considered applicable to the method of claim 21.
Claim 22 recites a method which corresponds to the function performed by the system of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the method of claim 22.
Claim 23 recites a method which corresponds to the function performed by the system of claim 12. As such, the mapping and rejection of claim 12 above is considered applicable to the method of claim 23.
Claim 24 recites a method which corresponds to the function performed by the system of claim 13. As such, the mapping and rejection of claim 13 above is considered applicable to the method of claim 24.
Claim 25 recites a method which corresponds to the function performed by the system of claim 14. As such, the mapping and rejection of claim 14 above is considered applicable to the method of claim 25.
Claim 26 recites a method which corresponds to the function performed by the system of claim 15. As such, the mapping and rejection of claim 15 above is considered applicable to the method of claim 26.
Claim 27 recites a method which corresponds to the function performed by the system of claim 16. As such, the mapping and rejection of claim 16 above is considered applicable to the method of claim 27.
Claim 28 recites a method which corresponds to the function performed by the system of claim 17. As such, the mapping and rejection of claim 17 above is considered applicable to the method of claim 28.
Claim 29 recites a method which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 29.
Additionally, Jang discloses a method for accessing content by a user equipped with a manipulated user device having at least one camera, said user being present in an environment (Jang [0049], “The clothing treating apparatus images the user using a camera … The user may indicate the clothing worn on the user via hand motion or voice (user manipulated device with a camera) … The output means may output a new image obtained by combining the stored clothing of the user with an image on which the user is wearing specific clothing (accessing content).”)
whereby an estimate of said anatomically valid spatial relationship is used for permitting said user to access said content (Jang [0348], “the augmented computing unit 230 may recognize the state of the user's body B and the user's current clothing A. (estimating anatomically valid spatial relationship between a user and the skirt/worn clothing)”; [0352], “the recommendation unit 250 may input … the tennis skirt A37 into the recommendation program T and thus may recommend a pink blouse A212 as a suitable recommended clothing Z (permit user to access pink blouse A212 based on determining that the user is validly wearing skirt A37).”).
Claim 30 recites a method which corresponds to the function performed by the system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 30.
Claim 31 recites a method which corresponds to the function performed by the system of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 31.
Claim 32 recites a method which corresponds to the function performed by the system of claims 9 and 10 combined. As such, the mapping and rejection of claims 9 and 10 together above is considered applicable to the method of claim 32.
Claim 33 recites a method which corresponds to the function performed by the system of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the method of claim 33.
Claim 34 recites a method which corresponds to the function performed by the system of claim 12. As such, the mapping and rejection of claim 12 above is considered applicable to the method of claim 34.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Wei and further view of Liberatori (US 9575724 B1).
Regarding claim 35, Jang in view of Wei discloses the method of claim 29, and further discloses wherein said recognized article is selected from the group consisting of a sneaker, a shoe, a hat, a jewelry, an adornment, an article of clothing and a wearable item (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (recognized article is a wearable clothing item).”)
but does not disclose 
wherein said recognized article is one of a collection of one or more articles recorded in a transaction record associated with said user for authentication of possession of said recognized article for sale or trade in a marketplace.
However, Liberatori in a related field of endeavor suggests
wherein said recognized article is one of a collection of one or more articles recorded in a transaction record associated with said user for authentication of possession of said (transaction record associated with a user for a collection of items) is desired to be created by the owner of the object so that a future sale transaction may be simplified by allowing a potential buyer to access the information stored in e-clearinghouse 12 and thus verify that the collectible object "in hand" matches the data stored in its record (authentication of possession of said recognized article for sale or trade in a marketplace).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with Liberatori to implement a feature to create a secure method of trading items. This would have been done to extend Jang’s capability to handle a variety of items and provide users a secure environment to buy and sell items. See for example Liberatori col. 8, l. 4.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Wei and further view of Liberatori and further view of McHale (US 20190236605 A1).
Regarding claim 36, Jang in view of Wei and further view of Liberatori discloses the method of claim 35, but does not disclose wherein said transaction record is cryptographically secured in a blockchain.
However, McHale discloses transaction record is cryptographically secured in a blockchain (McHale [0015], “the system can retrieve the blockchain associated with that t-shirt.” [0025], “encrypting the data into the block which will be recorded on the blockchain … protecting the private information of the customer while still enabling the system to verify the contents of the block.”).

Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/JITESH PATEL/Primary Examiner, Art Unit 2616